MEMORANDUM **
Upon review of the record and appellant’s response to this court’s order to show cause, this court hereby summarily affirms the district court’s order denying appellant’s request for preliminary injunctive relief because the request was contained in the complaint and the district court dismissed the complaint prior to service. See Fed.R.Civ.P. 65(a)(1) (court may issue preliminary injunction only on notice to adverse party); see also United States v. Hooton, 693 F.2d 857 (9th Cir.1982) (per curiam) (summary affirmance appropriate where result is clear from face of record).
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.